Citation Nr: 1759570	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.   Entitlement to service connection for hearing loss.

2.   Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to June 1968.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus.  Additional development is needed before the Board can adjudicate the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As explained below, the Board finds that an addendum opinion is required to determine the etiology of bilateral hearing loss.

On June 2013 VA examination, audiometric testing revealed hearing loss by VA standards in the left ear and the Veteran reported having tinnitus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Veteran contends that his hearing loss and tinnitus are the result of his exposure to hazardous noise during his service, specifically to his exposure to noise during firearms training, from audio signals as a radar operator, and to gunfire and explosions during the 1967 Detroit Riots.  

In writing her opinion for the 2013 VA examination, the examiner reported that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) caused by or a result of his military service.  The examiner based her conclusion concerning hearing loss on the following facts: that the Veteran's service treatment records did not show hearing loss or a significant shift or decline in hearing at the time of separation from service; the Veteran stated at the time of separation that he had no hearing loss; and there was no other evidence in the file to indicate an onset of hearing loss within a reasonable time after active duty.

The examiner also concluded that the Veteran's tinnitus was less likely than not (less than a 50 percent probability) caused by or a result of his military service.  She relied on the following facts in coming to this conclusion: the Veteran's hearing was within normal limits with no evidence of acoustic trauma at the time of his separation; there was no complaint of tinnitus in the service treatment records; the Veteran reported that his tinnitus was associated with headaches and that when the headaches went away, the ringing also went away; and that during his examination the Veteran said that his tinnitus began approximately 20 years earlier (in approximately 1993), which is significantly after his separation from service in 1968.

Subsequent to the examination, the Veteran testified at a hearing before the undersigned in July 2017.  At that time, he testified that he first noticed ringing in his ears after explosions during the Detroit riots and that he had been experiencing it on and off since.  Additionally, in October 2015, VA received verification that the Veteran's unit was deployed to the Detroit riots. 
The Board finds that a new opinion is needed as the June 2013 opinion relies solely on the Veteran's service treatment records and does not address the Veteran's lay assertion that his tinnitus began during the Detroit riots or his statements concerning his noise exposure during firearms training, as a radar operator, and during his deployment in the Detroit riot of 1967.  Therefore, a remand is necessary in order to obtain an opinion that addresses the Veteran's statements.  As the prior June 2013 examination did not reveal right ear hearing loss by VA standards, audiometric testing must be completed to determine whether the Veteran now has right ear hearing loss by VA standards.  

Since the June 2013 examination, additional evidence has been added to the Veteran's claims file, including VA treatment records with the Veteran's statement that his hearing loss and tinnitus probably began in the 1970s and a DPRIS report confirming that the Veteran's battalion was deployed in the suppression of the 1967 Detroit riot, which caused his hearing loss according to his testimony (see January 2014 VA records and October 2015 VA 21-301, Request for Information).

Additionally, at the July 2017 hearing, the Veteran testified that he had received private treatment for his hearing loss and tinnitus.  Therefore, an attempt should be made to assist the Veteran in obtaining any identified private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any updated VA treatment records from November 2014 to the present.
If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the nature and etiology of any hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with this request.  The examiner must obtain a complete medical history from the Veteran, and audiometric and speech discrimination testing (using the Maryland CNC word list) must be completed.  

The examiner should provide an opinion on the following questions:

A.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by his exposure to an in-service injury or acoustic trauma during service?

B.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by his exposure to an in-service injury or acoustic trauma during service?

In responding to A. and B., the examiner should consider the Veteran's lay statements reflected in the claims file regarding in-service noise exposure and continuity of symptomatology of decreased hearing and tinnitus.
C.  If the answer to A. above is affirmative, is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by or is related to his hearing loss?

D.  If the answer to A. above is affirmative, is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was aggravated (i.e., any worsening beyond the normal progression of the condition) by his hearing loss?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (including consideration of any evidence added to the file since the January 2014 statement of the case).  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

